Citation Nr: 1228295	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  11-30 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to assistance in providing an automobile and adaptive equipment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R.M., and T.C.



ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for COPD and special monthly compensation (SMC) based on aid and attendance as well as eligibility for automobile and adaptive equipment or adaptive equipment.  The Veteran filed a notice of disagreement with all of the issues.  A September 2011 rating decision granted service-connection for COPD (now claimed as lung neoplasms) and assigned a 100 percent disability rating, effective October 4, 2010 and granted entitlement to SMC based on aid and attendance.  

In April 2012, the Veteran testified at Decision Review Officer (DRO) hearing at the local RO; a transcript of that hearing has been associated with the claims file. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The  issues of entitlement to service connection for diabetic peripheral neuropathy of the bilateral upper and lower extremities as well as hypertension and possible stroke to include as secondary to service-connected post traumatic stress disorder (PTSD); and whether there was clear and unmistakable error in a February 2009 rating decision that denied entitlement to service connection for chronic obstructive pulmonary disease (COPD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has service-connected disability resulting in the loss of use of at least one foot.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and specially adapted equipment have been met. 38 U.S.C.A. §§ 3901, 3902(b)(2), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(a)(2), 3.808, 3.655(b), 4.63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Because this decision constitutes a full grant of the benefits sought on appeal, no further notice or assistance is required to aid the Veteran in substantiating his claim.



II.  Evidence, Criteria & Analysis

To warrant entitlement to automobile and adaptive equipment under 38 U.S.C.A. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; or a severe burn injury.  38 C.F.R. § 3.808(a).

The law also provides that a veteran is entitled to adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv). 

The term "loss of use" of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  Such a determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, and shortening of the lower extremity of 3 1/2 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.

Service connection is currently in effect for posttraumatic stress disorder, rated 100 percent; COPD, rated 100 percent; diabetic neuropathy of the right upper extremity, rated 30 percent; diabetic neuropathy of the left upper extremity, evaluated 20 percent; diabetes mellitus, rated 10 percent; and a shell fragment wound scar of the right shoulder, diabetic neuropathy of both lower extremities, each rated noncompensable.

On examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680), in September 2010 the examiner reported that the Veteran needed assistance with preparing his own meals due to neuropathy.  The examiner noted that the Veteran had a decreased grip and limited fine motor skills probably due to neuropathy.  Both lower legs had muscle atrophy.  The Veteran was unable to ambulate more than a few steps due to dyspnea and he was off balance.  

On examination in May 2011 it was reported that the Veteran had full range of motion and muscle strength with no signs of muscle atrophy in his lower extremities.  The doctor also noted that the Veteran's upper extremities were normal except a decreased range of motion in the left wrist.

A July 2011 VA treatment record included an examination of the extremities that revealed no weakness, no abnormal growths, some joint pain and stiffness, some numbness in the hands and feet, no focal weakness, and no paralysis.  The Veteran's gait was unsteady.   

On his November 2011 Form 9, the Veteran reported that he couldn't breathe and had less than 40% lung capacity.  He indicated that he was unable to walk more than 10-15 feet.  

In an undated statement, a Ride-Away Mobility Consultant reported that in the event of a power failure, the lift user could use the manual backup system that would require the use of a crank and would require some exertion.  

A March 2012 VA treatment record included a review of the systems that revealed that there was no neck, joint, back, or muscle pain and no focal weakness, numbness, or tingling.  The physician noted to consult again with prosthetics in regards to a van with a ramp.  

In April 2012 correspondence, a VA treating physician reported that the Veteran was diagnosed with end stage COPD and was on home oxygen.  His condition was progressive and was beyond the use of a hoist.  He needed a van and a ramp to maintain some level of physical functionality.  He has been referred to rehabilitative medicine due auto adaptive equipment assessment.  

In April 2012, a different VA treating physician wrote that the Veteran had end-stage COPD and relied on a scooter for mobility.  The physician reported that the Veteran was unable to ambulate at all due to severe lung disease.

At the April 2012 hearing the Veteran testified that to load his scooter into a van, he had to use a hoist and this was very difficult.

On VA examination in May 2012, the Veteran's hands were examined, and he was diagnosed with a right boxers fracture.  He stated that he had assistance with housekeeping and shopping.  He cooked dinner for himself and his wife by using frozen foods in the microwave.  He could bathe himself, groom himself, use the toilet, and transfer independently.  He reported that he was able to walk about 3 minutes, but his oxygen level would fall.  He had reduced hand grip strength of 4/5 on examination.  

According to the examiner, the Veteran did not have functional impairment of the hands, fingers and thumbs such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

The Veteran's feet were also examined and a disability of the feet was not diagnosed.  The Veteran reported that he used a walker or scooter for locomotion. The examiner found that the Veteran did not have functional impairment of the feet such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

With regard to peripheral nerve evaluation, the VA examiner diagnosed diabetic neuropathy of the upper and lower extremities.  The Veteran reported that he gradually developed numbness of all fingers on a constant basis, and intermittent numbness of the toes of both feet.  On examination, there was mild paresthesias and numbness in both upper and lower extremities.  There was reduced strength of 4/5 at the elbows, wrists, and with hand grip.  There was reduced strength of 3/5 with pinching (thumb to index finger), and at the knees and ankles. There was muscle atrophy at both calves.  Deep tendon reflexes were normal at the biceps, triceps, brachioradialis, knees and ankles bilaterally.  There was normal sensation at the shoulders, forearms, thighs, and lower legs, but decreased sensation at the hands and feet.  There were trophic changes with loss of hair at the mid calves. 

The examiner concluded that the Veteran had normal function of the radial and median nerves, bilaterally.  There was incomplete paralysis of the ulnar nerves.  The musculocutaneous, circumflex, and long thoracic nerves are all normal bilaterally.  Further, the upper radicular group, middle radicular group, and lower radicular groups of nerves are all normal.  With regard to the lower extremities, the sciatic nerve and external popliteal nerve has normal function.  

The superficial peroneal nerves had mild incomplete paralysis bilaterally.  The deep peroneal, tibial and femoral nerves are all normal bilaterally.  Further, the internal saphenous, obturator, external cutaneous nerves of the thigh, and the ilio-inguinal nerves are all shown to have normal function bilaterally.  

The examiner reported that the Veteran had an ataxic gait with poor balance due to deconditioning, mental health medications, and neuropathy.  The Veteran would also regularly use a wheelchair or walker for locomotion.  The examiner found that the Veteran did not have functional impairment due to his peripheral nerve conditions such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner found that the Veteran's peripheral nerve/neuropathy limited standing and walking but "the real limitation" was from COPD.  

The Veteran contends that he has loss of use of his hands and feet due to the service-connected COPD.  Supporting this contention are the opinions of two VA physicians who reported that he is unable to walk and must use a scooter due to the effects of COPD.

VA examiners have found significant remaining function in the Veteran's extremities; but they have not contradicted the opinions of the VA physicians.  That is, they have not contradicted the opinions that COPD prevents the Veteran from walking.  Indeed, they have found muscle atrophy in the lower extremities and deconditioning.  The most recent VA examiner seems to have supported the opinions of the VA physicians by noting that COPD was his real limitation.

There is no explicit statutory or regulatory requirement that loss of use of a foot be attributable to a disability localized to the foot.  The evidence shows that the Veteran has a service connected disability that prevents him from walking.  As such that disability renders him unable to use his feet.  Resolving reasonable doubt in his favor, entitlement to assistance in providing an automobile and adaptive equipment is granted. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to assistance in providing an automobile and adaptive equipment is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


